The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4 have been cancelled.
Claims 5-32 are allowed.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.


REASONS FOR ALLOWANCE
Slotznick U.S. Publication No. 2005/0282582 A1 discloses a telephone device that is used to establish two-way communication with remotely located entity, or to transfer content from display screen for full viewing of the content. The two-way communication is initiated by an object emitting a signal containing a telephone number to the telephone device which in turn automatically dials the telephone number. 
            
Walker et al. U.S. Publication No. 2004/0242304 A1 discloses a gaming system that includes a network server connected to a plurality of gaming devices that are adapted to provide a video payout on each play based on a set of payout parameters. Memory of each gaming device stores payout parameters that correspond to each possible gaming result or outcomes. When a play is initiated by a player, a gaming result is generated at a gaming device. 
            
Goto U.S. Publication No. 2009/0030614 A1 discloses that in an information presenting apparatus, a frequency of usage of each term contained in one text or more is calculated for each user who has implemented an operation onto the text. Based on the frequency of usage of the terms, the frequencies of usage of each term are compared between a specific user and other users to find a difference there between, and terms for which the difference is equal to or larger than a predetermined value are presented.

Prior arts taken alone or in combination fail to teach “A display apparatus displaying a video content acquired via a television broadcast or via the internet and receiving from a remote 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARVIN ESKANDARNIA/
Primary Examiner, Art Unit 2446